DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-10, 12, and 14 are pending and are currently examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) 

Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).
In the instant case, the specification discloses specific fusion proteins of IFNβ mutants with heavy chains of 4 antibodies, represented by SEQ ID NOs: 18-21.  However, the claims broadly encompass fusion proteins of IFNβ mutants with any antibody or antibody fragment. The present claim attempts to claim fusion proteins of IFNβ mutants with every antibody irrespective of its specificity. 
It is well-known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope.  
Given the well-known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies and the unlimited number of antibody fusions encompassed by the claimed invention; one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genera of every antibody that is fused to a mutant of IFNβ.
One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genus.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson et al. (c-FLIP: A Key Regulator of Colorectal Cancer Cell Death. Cancer Res. 67, 5754-5762, 2007).

FT#2: AAGATAAGCAAGGAGAAGAGT and
FT#3, AACTGCTCTACAGAGTGAGGC.
 	The reference also suggests that the siRNA for cFLIP is useful for treatment of colon cancer (abstract).
Thus the reference anticipates claims 8 and 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over So et al. (KR20060039132- cited by Applicant) in view of Apelbaum et al. (Type I interferons induce apoptosis by balancing cFLIP and caspase-8 independent of death ligands. Mol. Cell. Biol., 33, 800-814, 2013- cited by Applicant) and in further view of Baker et al. (U.S. Pub. No. 20120082647).
So et al. discloses an interferon beta mutant in which arginine of the 27th position of the amino acid sequence of interferon beta, which is identical to SEQ ID NO: 1 of claim 1, is artificially mutated by threonine or serine, or in which glycine-asparagine-isoleucine-threonine-valine sequence (GNITV) is added at the C-terminus of interferon beta, and indicates that the interferon beta mutant has a pharmacological effect on cancer, and indicates that the interferon beta mutant has a pharmacological effect on cancer which is the pharmacological effect of natural human interferon beta ( [0078] to [0098], claims 1-6, 14 and 16, figure 1 and SEQ ID NOs: 1 and 2).

Baker et al. teaches the use of interferon-beta for treatment of melanoma, renal cancer, colon cancer and breast cancer ([0002] and claims).
Apelbaum et al.  indicates that cFLIP knockdown using an siRNA increases
apoptosis induced by an interferon and induces antiproliferative reactions (p. 804). 
It would have been obvious for a person of ordinary skill in the art to combine the teachings of So et al. and Apelbaum et al. and obtain a pharmaceutical composition for treating an interferon-beta resistant cancer with a reasonable expectation of success. So et al. indicates that the interferon beta mutant exhibits apoptosis inducing and antiproliferative effects (as is the pharmacological effect of natural human interferon beta) and it is well known in the corresponding art that interferon beta induces the apoptosis of cancer cells and has an effect, and thus it is not considered that a person skilled in the art would have particular technical difficulty in using cFLIP siRNA in combination in order to improve the cancer cell apoptosis effect of the interferon beta mutant, and it is also not considered that there are remarkable effects beyond those expected. In the case of interferon resistant cancer, the treated cell is resistant to the apoptosis induced by the interferon and thus it would be obvious to overcome this resistance by combining the treatment with the siRNA of Apelbaum. 

Claims 3, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over So et al., Apelbaum et al. and Baker et al. (all cited previously) and in further view of NCBI, Genbank accession no. U97074.1 (15 July 1997) (cited by Applicant).

The Genbank document discloses the mRNA sequence of FLICE-like inhibitory protein long term (position 383 ... 1825), having 100% homology with the sequence of SEQ ID NO: 7 of claim 3. Also, the Genbank document comprises a sequence (SEQ ID NO: 9 of claim 4) at the position 595-615). Since the mRNA for cFLIP was known a person skilled in the art would not have particular technical difficulty in designing a siRNA complementary to a known mRNA sequence and thus that claims are obvious over the references cited.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647